United States Court of Appeals
                For the Eighth Circuit
            ___________________________

                    No. 12-2067
            ___________________________

                          Ida Pettus

           lllllllllllllllllllll Plaintiff - Appellant

                               v.

Elbert Harvey; Laura Bednar, in their individual capacities

          lllllllllllllllllllll Defendants - Appellees

                 ------------------------------

                        Ida M. Pettus

           lllllllllllllllllllll Plaintiff - Appellant

                               v.

           Arkansas Department of Education

           lllllllllllllllllllll Defendant - Appellee
                          ____________

        Appeal from United States District Court
    for the Eastern District of Arkansas - Little Rock
                     ____________

             Submitted: November 23, 2012
               Filed: December 11, 2012
                     [Unpublished]
                     ____________
Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Ida Pettus appeals the district court’s1 adverse grant of summary judgment in
her action asserting race-discrimination and retaliation claims against her former
employer and supervisors. Upon careful de novo review, see Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir.) (en banc), cert. denied, 132 S. Ct. 513
(2011), we conclude that the grant of summary judgment was proper.

       We agree with the district court that defendants articulated a legitimate, non-
discriminatory reason for Pettus’s discharge--her repeated failure to update her work
calendar as required--and that Pettus did not present sufficient evidence to suggest this
reason was pretextual. See Putman v. Unity Health Sys., 348 F.3d 732, 735-36 (8th
Cir. 2003) (violation of company policy is legitimate reason for termination); Bogren
v. Minn., 236 F.3d 399, 406 (8th Cir. 2000) (without independent evidence to support
finding of pretext, generic employment statistics are not probative of reason for
termination). We also agree that the almost three-month interval from the time
Pettus’s supervisor learned of her discrimination charge until her termination was
insufficient to support a causal connection for a retaliatory-discharge claim, see Tyler
v. Univ. of Ark. Bd. of Trustees, 628 F.3d 985, 986 (8th Cir. 2011) (no inference of
retaliation when interval is measured in months); and that her reassignment to another
area of the state did not constitute an adverse employment action, see Montandon v.
Farmland Indus., Inc., 116 F.3d 355, 359 (8th Cir. 1997) (transfer that does not entail
change in position, title, salary, or any other aspect of employment does not rise to
level of adverse employment action). Accordingly, the judgment is affirmed.
                           ___________________________

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-